UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2159


BRYANT MOORE,

                Plaintiff - Appellant,

          v.

LIGHTSTORM   ENTERTAINMENT,    INC.,  (“Lightstorm”);        JAMES
CAMERON,    (“Cameron”);    TWENTIETH   CENTURY   FOX         FILM
CORPORATION, (“Fox”),

                Defendants – Appellees,

          And

20TH CENTURY FOX FILM, INC.; JAMES CAMERON, III,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:11-cv-03644-RWT)


Submitted:   February 25, 2016              Decided:     March 14, 2016


Before KING and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryant Moore, Appellant Pro Se.    Robert H. Rotstein, MITCHELL
SILBERBERG & KNUPP LLP, Los Angeles, California; J. Matthew
Williams, MITCHELL SILBERBERG & KNUPP LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Bryant Moore appeals the district court’s order granting

the Appellees’ motion for attorney’s fees and costs under 17

U.S.C. § 505 (2012), and denying Moore’s Fed. R. Civ. P. 60(d)

motion   to    vacate        the     court’s       prior    order       granting       summary

judgment      in     favor      of    the     Appellees         on     Moore’s    copyright

infringement claims.            We have thoroughly reviewed the record and

conclude that the district court did not err.                            Accordingly, we

affirm the district court’s order and deny Moore’s motion to

stay proceedings related to the fee award pending appeal.                                  We

dispense      with       oral    argument      because          the    facts     and    legal

contentions        are   adequately         presented      in    the    materials       before

this court and argument would not aid in the decisional process.



                                                                                   AFFIRMED




                                               3